FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                 _____________________________

                         No. 1D17-293
                 _____________________________

TERRANCE J. PICKETT,

    Appellant,

    v.

HOLLY C. COPELAND,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Escambia County.
Jan Shackelford, Judge.

                         January 17, 2018


JAY, J.

    Terrance J. Pickett appeals the trial court’s Final Judgment
of Injunction for Protection Against Stalking. Although we
disagree that Mr. Pickett was deprived of due process during the
hearing, we agree with Mr. Pickett that the evidence was legally
insufficient to support the issuance of the injunction against him.
Consequently, we reverse.

    Mr. Pickett claims that competent, substantial evidence did
not support the trial court’s imposition of the permanent
injunction against stalking. A trial court has broad discretion to
grant an injunction, and we review an order imposing a permanent
injunction for a clear abuse of that discretion. Noe v. Noe, 217 So.
3d 196, 199 (Fla. 1st DCA 2017); Weisberg v. Albert, 123 So. 3d 663,
664 (Fla. 4th DCA 2013). But the question of whether the evidence
is legally sufficient to justify imposing an injunction is a question
of law that we review de novo. Wills v. Jones, 213 So. 3d 982, 984
(Fla. 1st DCA 2016).

      Section 784.0485(1), Florida Statutes (2016), “create[s] a
cause of action for an injunction for protection against stalking.”
The “petition for an injunction for protection against stalking may
be filed in the circuit where the petitioner currently or temporarily
resides, where the respondent resides, or where the stalking
occurred.” § 784.0485(1)(f), Fla. Stat. As defined in section
784.048(2), Florida Statutes (2016), stalking occurs when a person
“willfully, maliciously, and repeatedly follows, harasses, or
cyberstalks another person[.]” (Emphasis added.) “Harass” is
defined in section 784.048(1)(a) to mean “engag[ing] in a course of
conduct directed at a specific person which causes substantial
emotional distress to that person and serves no legitimate
purpose.” (Emphasis added.) In its turn, “course of conduct” is
defined as “a pattern of conduct composed of a series of acts over a
period of time, however short, which evidences a continuity of
purpose.” § 784.048(1)(b), Fla. Stat. (emphasis added).

     “Thus, by its statutory definition, stalking requires proof of
repeated acts.” Lukacs v. Luton, 982 So. 2d 1217, 1219 (Fla. 1st
DCA 2008); see also Power v. Boyle, 60 So. 3d 496, 498 (Fla. 1st
DCA 2011) (“Stalking has been interpreted to mean ‘repeated acts
of following or harassment.’”) (quoting Lukacs, 982 So. 2d at
1219)). Stated differently, repeated acts are required for “one act
of stalking.” Lukacs, 982 So. 2d at 1219 (emphasis in the original);
see also Packal v. Johnson, 226 So. 3d 337 (Fla. 5th DCA 2017)
(reversing permanent injunction for protection against stalking
violence because the evidence did not support a finding of repeat
harassment); Carter v. Malken, 207 So. 3d 891, 894 (Fla. 4th DCA
2017) (“A minimum of two incidents of harassment are required to
establish stalking.”).

      In contrast, several courts have held that a stalking injunction
requires proof of two or more separate incidences of “stalking.” See,
e.g., Burns v. Bockorick, 220 So. 3d 438, 440 (Fla. 4th DCA 2017)
(“‘In order to be entitled to an injunction for stalking, the petitioner
must allege and prove two separate instances of stalking.”’)

                                   2
(quoting David v. Schack, 192 So. 3d 625, 627-28 (Fla. 4th DCA
2016)); Klemple v. Gagliano, 197 So. 3d 1283, 1285 (Fla. 4th DCA
2016) (same); Richards v. Gonzalez, 178 So. 3d 451, 453 (Fla. 3d
DCA 2015) (referring to “[e]ach incident of stalking”) (emphasis in
original); Touhey v. Seda, 133 So. 3d 1203, 1204 (Fla. 2d DCA 2014)
(requiring “each incident of stalking” to be proved). Apparently,
this two-incident requirement was adopted based upon “guidance”
from the repeat violence statute—section 784.046, Florida
Statutes—“which defines repeat violence as ‘two incidents of
violence or stalking committed by the respondent, one of which
must have been within 6 months of the filing of the petition, which
are directed against the petitioner or the petitioner’s immediate
family member.’” Wyandt v. Voccio, 148 So. 3d 543, 544 (Fla. 2d
DCA 2014) (emphasis added); see also David v. Textor, 189 So. 3d
871, 874-75 (Fla. 4th DCA 2016) (“Section 784.0485, Florida
Statutes (2014), allows an injunction against stalking, including
cyberstalking. The statute must be read in conjunction with
section 784.046(1)(b), Florida Statutes (2014), which requires at
least two incidences of stalking to obtain an injunction.”); Leach v.
Kersey, 162 So. 3d 1104, 1106 (Fla. 2d DCA 2015) (holding that the
stalking “statute is analyzed with guidance from the statute
governing injunctions against repeat violence, section 784.046”);
Touhey, 133 So. 3d at 1203 (“Given the [stalking] statute’s recent
enaction, support for our holding comes from cases analyzing
allegations of stalking in the context of section 784.046, which
applies to injunctions for protection against repeat violence, sexual
violence, and dating violence.”) (footnote omitted).

     However, nowhere in the definitions of section 784.048 is
stalking defined as a multiple of itself. Stalking is defined simply
as “willfully, maliciously, and repeatedly” following, harassing, or
cyberstalking another person—not repeatedly stalking another
person. § 784.048(2), Fla. Stat. Equally important, section
784.0485 makes no reference to the provisions of the repeat
violence statute; does not mandate “guidance” from the repeat
violence provisions; and, independent of the requirements of
section 784.046, creates a “cause of action for an injunction for
protection against stalking.” § 784.0485(1), Fla. Stat.; see M.
Kimberly Martyn, Representing Battered Spouses, Florida
Dissolution of Marriage, §21.78 (Fla. Bar CLE 12th ed. 2015)
(“Effective October 1, 2012, a fifth type of protective injunction

                                 3
exists for protection against stalking. F.S. 784.0485(1). The
availability of this injunction enables victims of stalking, including
cyberstalking, who do not qualify for domestic violence injunctions,
to seek relief without the necessity of proving the two separate
stalking offenses that are required in repeat violence injunction
proceedings.”) (emphasis added). 1        Moreover, if a stalking

    1   In concluding that support for its holding came from
analyzing allegations of stalking in the context of section 784.046,
the Second District in Touhey drew inspiration from the staff
analysis of Senate Bill 950—the precursor to chapter 2012-153, §§
3, 6, Laws of Fla. (2012)—which created the cause of action for an
injunction against stalking. 133 So. 3d 1203 n.2. The analysis
stated: “The ‘statutory cause of action for an injunction for
protection against stalking . . . is similar to the current cause[] of
action for [an] injunction[] against repeat violence.’” Id. (quoting
Fla. S. Crim. Justice Comm., SB 950 (2012), Staff Analysis (Jan.
24, 2012)). We are not persuaded by the referenced staff analysis
to abandon our view that the term “stalking” as used in section
784.0485 should be read in the singular. First, we are more
persuaded by the general rule “that legislative staff analyses are
not determinative of legislative intent, but are only ‘one touchstone
of the collective legislative will[]’ . . . [and] where the [statutory]
language is clear, courts need no other aids for determining
legislative intent.” Am. Home Assur. Co. v. Plaza Materials Corp.,
908 So. 2d 360, 375-76 (Fla. 2005) (Cantero, J., dissenting)
(citations omitted). The language is clear in section 784.0485; the
words of the statute are sufficient.

     Second, our reading of the full staff analysis only serves to
confirm our present conclusion, to the extent that the analysis
expressly recognized the need for an injunction specifically
directed to the act of stalking because, up to that point, as it was
acknowledged in the analysis, a person could only pursue
injunctive relief through either the domestic violence injunction
statute or the repeat violence injunction statute. And, as the staff
analysis went on to point out, the pleading requirements of each of
those statutes are more onerous, noting, in particular, that the
repeat violence injunction statute requires “two incidents of
stalking.” Fla. S. Crim. Justice Comm., SB 950 (2012), Staff
Analysis at 4 (Jan. 24, 2012). That distinction is at odds with the
                                  4
injunction requires two instances of “stalking,” then at least four
prohibited events must be proved by the person seeking the
injunction—because a single “stalking” offense requires repeated
acts of malicious following, and/or harassment, and/or
cyberstalking. See Lukacs, 982 So. 2d at 1220 (“To adopt the view
of Appellant would lead to the absurd result of requiring stalking
victims to show that they twice suffered from repeated harassment
or following before obtaining a protective injunction. Were we to
adopt such an interpretation, Appellant could have threatened or
followed Appellee four times before the circuit court could issue a
protective injunction.”) (emphasis in the original). Therefore,
based on the statutory language of section 784.0485, and the
definitions set forth in section 784.048, we hold that the injunction
provisions of section 784.0485 only require the petitioner to prove
a single incident of stalking.

     Turning to the facts of this case, it was incumbent on Ms.
Copeland to prove stalking by competent, substantial evidence.
Thoma v. O’Neal, 180 So. 3d 1157, 1159 (Fla. 4th DCA 2015) (citing
McMath v. Biernacki, 776 So. 2d 1039, 1041 (Fla. 1st DCA 2001)).
As is so often true in injunction cases, the parties appeared below
without counsel. The trial court conscientiously questioned each
of the parties, in turn. There was scant relevant evidence
presented, and the parties’ testimony, at best, was confusing and
convoluted. We are sensitive to the difficulties faced by the trial
court in teasing out a thread of truth from a jumbled patchwork of
conflicting narrative. But, after having carefully reviewed the
record ourselves—mindful that we are not the factfinder—we are
compelled to conclude that the evidence was neither competent nor
substantial to carry Ms. Copeland’s burden.

    While there was evidence that Mr. Pickett followed Ms.
Copeland from the Murphy gas station on Thanksgiving Day in
2016, he did so because there was an outstanding warrant for Ms.


later language quoted above and relied on in Touhey, that a cause
of action for an injunction against stalking is “similar” to a cause
of action for an injunction against repeat violence. Regardless, we
decline to define our reasoning in this case by the Senate staff
analysis.

                                 5
Copeland’s arrest for violating the injunction he had obtained
against her, and while he was following her, it is undisputed that
he was talking to the police. That was, at most, a single act of
following. 2 Furthermore, though Ms. Copeland accused Mr.
Pickett of driving past her house on multiple occasions—
presumably to prove harassment—the evidence only suggested a
single incident of his passing by, which falls short of a malicious
“course of conduct” serving “no legitimate purpose.” §
784.048(1)(a), (b) & (2), Fla. Stat.; see Leach, 162 So. 3d at 1106
(reversing injunction and holding Leach’s several messages to
Kersey by phone, through friends, and on social media, after she


    2  It is clear that the trial court was troubled by the fact that
when law enforcement caused Ms. Copeland to pull over into a
parking lot, Mr. Pickett got out of his vehicle and used his cell
phone to videotape her arrest. However, for purposes of the
definition of harassment, “course of conduct” “does not include
constitutionally protected activity[.]” § 784.048(1)(b), Fla. Stat.
(2016). Even though we recognize that this protective language
will not necessarily provide immunity for every instance where an
individual videotapes an arrest—because an individual’s actions
may go beyond the scope of the constitutional protections—there
is a First Amendment right to videotape police officers while they
are conducting their official duties in public:

         Every Circuit Court of Appeals to address this issue
    (First, Fifth, Seventh, Ninth, and Eleventh) has held that
    there is a First Amendment right to record police activity
    in public. See Turner v. Lieutenant Driver, 848 F.3d 678
    (5th Cir. 2017); Gericke v. Begin, 753 F.3d 1 (1st Cir.
    2014); Am. Civil Liberties Union of Ill. v. Alvarez, 679
    F.3d 583 (7th Cir. 2012); Glik v. Cunniffe, 655 F.3d 78 (1st
    Cir. 2011); Smith v. City of Cumming, 212 F.3d 1332
    (11th Cir. 2000); Fordyce v. City of Seattle, 55 F.3d 436
    (9th Cir. 1995). Today we join this growing consensus.
    Simply put, the First Amendment protects the act of
    photographing, filming, or otherwise recording police
    officers conducting their official duties in public.

Fields v. City of Philadelphia, 862 F.3d 353, 355-56 (3d Cir. 2017).

                                 6
learned of an eighteen-month affair between Kersey and Leach’s
husband, could not be found to serve “‘no legitimate purpose’”);
Touhey, 133 So. 3d at 1204 (holding record lacked a sufficient basis
for the circuit court’s finding that Seda proved “inappropriate
contact” constituting stalking, where the testimony did not
establish maliciousness or that a reasonable person would have
suffered “substantial emotional distress” as a result of Touhey’s
behavior).

    As a result, we hold there was no competent, substantial
evidence to support the imposition of an injunction for protection
against stalking. Consequently, the final judgment is reversed.

    REVERSED.

LEWIS and RAY, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Jason Cromey of Cromey Law, P.A., Pensacola, for Appellant.

No appearance for Appellee.




                                 7